T Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 139 refers to Display 532, Antenna 536, Contactless Element 530, and Input Elements 534. Figure 5 identifies Display 522, Antenna 526, Contactless Element 520, and Input Elements 524. Examiner suggests revising the specification to identify elements of Figure 5 as Display 522, Antenna 526, Contactless Element 520, and Input Elements 524.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the home location" in the claims without first referring to a home location.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution the examiner interprets the home location to mean “the moveable location.” 
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b)as being dependent upon claims 1, 8 and 15 respectively. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1 - are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claim 1, which is substantially similar to and therefore representative of claims 8 and 15, recites:
 receiving an order notification for an item associated with a consumer located at a consumer location, wherein the item is located at a merchant location, wherein a merchant is located at the merchant location; 
providing an offer to transport the item from the merchant location to the consumer location; 
receiving an acceptance of the offer from a fleet user wherein a location of the fleet user corresponds to a movable location;
 determining a moveable location of the plurality of moveable locations of the fleet user
upon comparing the moveable location with the merchant location determining a first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location
upon receiving updated data altering the first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location wherein the updated data includes at least one of traffic data between the merchant location and the consumer 
receiving a locator notification when the moveable location of the fleet user enters a geographical boundary 
Determining a time duration that the moveable location of the fleet user is within a geographical boundary and absent existing the geographical boundary and when the time duration exceeds a pickup threshold altering the altered first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location. 
 	Pursuant to MPEP 2106.04(a)(2)(II)(B), claim 1 recites certain methods of organizing human activity, an abstract idea enumerated in the MPEP as it recites elements of contract formation, order notifications, and delivery status updating, which are commercial interactions and business relations. This judicial exception is not integrated into a practical application because the claim recites the additional elements, namely, a tracking computer system, consumer user device, merchant user device, and fleet user device, at a high level of generality and in such a way that they fail to impose any meaningful limit on the judicial exception. The consumer user device is recited merely as being associated with an item and located at a consumer location. The merchant user device, likewise, is merely recited as being located at a merchant location.  The tracking computer system, positioning system, and fleet user devices are merely used as generic computer tools to perform the receiving of the order notification, providing of the offer, accepting the offer, and receiving acceptance of the offer of the abstract idea, as explained in MPEP 2106.04(d)(I).  
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the tracking computer system, consumer user device, merchant user device, and fleet user device are recited at a high 
Claims 8 recites an abstract idea for the same reasons provided in regard to claim 1 above. The processor, and non-transitory computer readable medium including mere instructions to implement the abstract idea on a computer of claim 8 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 8 is therefore directed to an abstract idea and is ineligible.
Claim 15 recites an abstract idea for the same reasons provided in regard to claim 1 above. The one or more processors, and non-transitory computer readable storage medium including mere instructions to implement the abstract idea on a computer of claim 15 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 15 is therefore directed to an abstract idea and is ineligible.  
  Dependent claims 2, 4, 5, 6, 7, 9, 11, 12, 13, 14, 16, 19, and 20 were analyzed using the full two part analysis. As these claims further narrow the abstract idea and contain no further 
Dependent claims 3, 10, and 17 recite an abstract idea for the same reasons provided with respect to claim 1 above. The electronic communication recited in claims 3, 10, and 17 fail to integrate the abstract idea into a practical application as the claim recites the electronic communication at a high level of generality and in such a way that it is merely used as a generic computer tool to perform the abstract idea. As such, it imposes no meaningful limitations on the claims. For the same reasons, the electronic communication fails to provide an inventive concept to amount to significantly more than the abstract idea. Therefore, claims 3, 10, and 17 are ineligible as being directed to abstract ideas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 , 6 – 10, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Pub. 2019/0130260 (Han) in view of US Patent Publication 2020/0342399 to (Koppinger).
Claim 1
Han teaches:
Receiving, by a tracking computer system, an order notification for an item associated with a consumer user device located at a consumer location, (See Han Fig 4A. teaching that system receives placement of an order from a customer device; See also paragraph 39 stating customer may order food from a restaurant by using a mobile device application that places the order through the delivery service) wherein the item is located at a merchant location, wherein a merchant user device is located at the merchant location (Han Para 39- When the customer orders the food through the delivery service, the order is prepared at a provider site. See also para 105 teaching a merchant device.) (Para 45- Order may be received at the server system.); 
Providing by the tracking computer system, an electronic offer to transport the item from the merchant location to the consumer location; (See Han para 42 - One or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations; Para 49 The system may transmit a notification to a courier device corresponding to the courier) 
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device wherein a location of the fleet user corresponds to a plurality of moveable locations identified by a positioning system;(See Fig. 4C teaching that the system receives confirmation of an order assignment from the courier; See Para 71 teaching that confirmation of order assignment may be an acceptance of the order assignment input by the courier on the courier device. See also para 49 Order assignment may be triggered by confirmation of acceptance of the order by the courier. )
Determining by the tracking computer system a movable location of the plurality of moveable locations of the fleet user device, wherein the moveable location corresponds with a time that the acceptance of the electronic offer is received. (See Fig. 4C. teaching that the system receives location of the courier upon receiving confirmation of order assignment; See also Para 71 teaching that system receives confirmation of order assignment which may be acceptance of the order assignment input by the courier on the courier device followed by the location of the courier.) 
Upon comparing the movable location with the merchant location, determining by the tracking computer system, a first estimated arrival value of the fleet user device from the home location to the merchant location to the consumer location (See Para 106- Teaching that ETAs determined based upon distance and travel time parameters of the courier to the merchant corresponding to an order and ETAs are then used to make courier assignment decisions
upon receiving updated data ( See Figs. 4A - 4C, See also, para 76 which states described system may receive additional or fewer event updates than depicted in Figs 4A-4C), altering by the tracking computer system the first estimated arrival value of the fleet user device from the home location to the merchant location to the consumer location (para 98 an updated predicted estimated time of arrival is generated; See also Fig. 5 teaching generation of updated ETAs based on receiving updated events; See also  Fig 6 teaching that system generates and transmits updated ETAs for courier arrival at merchant and order delivery to customer ) wherein the updated data includes at least one of: traffic data between the merchant location and the consumer location (para 88-traffic data is updated in real time), order ready time of the item at the merchant location (para 45 - events that occur on a merchant timeline include order ready) (and user input received from the merchant user device, (See, Fig 4B and para 47 Order ready event may be triggered by merchant confirmation transmitted by merchant device to server), fleet user device (See Fig 4c) or the consumer user device (See Fig4a).

As shown above, Han teaches altering, the estimated arrival value of the user device from the home location to the merchant location to the consumer location based at least in part on the time duration within the geographical boundary.
 Han does not teach; however Koppinger teaches: 
receiving a locator notification when the moveable location of the fleet user device enters a geographical boundary; (See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached. 
Determining a time duration that the moveable location of the user device is within the geographical boundary and absent existing the geographical boundary;(See para 89 - Teaching that GPS locations with timestamps are taken at driver arrival and exit from the pickup location and may be used to show that the driver took only two hours to load the truck and depart. See also para 98 - BOL Data shows in and out times. See para 99- Since BOL management service keeps accurate track of the timing of events related to events such as arrival time and departure time it is possible to accurately calculate the detention time. See Para 192 )
determining when the time duration within the geographical boundary exceeds a threshold (See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…),. 
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary and triggering an alarm when a detention time within a geographical boundary exceeds a predetermined threshold of Koppinger to the system for dynamic estimated time of arrival updates from the combination of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of determining when a courier or driver remains within a geographic boundary beyond a threshold time into similar systems.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of filing that applying techniques of Koppinger would have improved the system taught by Han because by detecting when a driver enters a geographical 
Claim 2
The combination of Han and Koppinger teaches all of the limitations of claim 1. Koppinger also teaches an activation of the geographical boundary associated with the merchant location (See para 40, 50, 73), wherein the activation is used to identify a time duration that the fleet user device is within the geographical boundary associated with the merchant location. ( See para 89, 99- since management service keeps track of the timing of events related to shipment such as arrival and departure time, it is possible to accurately calculate detention time, 100, 192- Shipper app keeps track of the amount of the detention time by tracking the arrival time and departure time). Examiner interprets the shipper location of Koppinger to mean a merchant location. See relevant statement of rejection and rationale to combine Han and Koppinger in claim 1. 
Claim 3
The combination of Han and Koppinger teaches the limitations of claim 2. Koppinger also teaches when a time duration within the geographical boundary exceeds the pickup threshold transmitting an electronic communication to the fleet user device associated with the transport of the item; (Para 193 -In some example embodiments, the shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold (e.g., two hours). When the alarms are triggered, the BOL shipper app and the BOL web app will generate the alarms, which may be presented on the user interface 1304 (See Fig. 13 B showing Truck Device interface) or received via a message, such as a text message, an email message, etc) See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1.

Claim 6
The combination of Han and Koppinger teaches all of the limitations of claim 1. Koppinger also teaches that a geographical boundary may be associated with a merchant location. (See paragraph 40 - Teaching entry by the truck driven by driver on a geofence may be detected when driver picks up shipment at the shipper's location.) Examiner interprets the shipper location of Koppinger to mean a merchant location. See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1.
Claim 7	 
The combination of Han and Koppinger teaches all of the limitations of claim 1. Koppinger also teaches that a geographical boundary may be associated with a consumer location.( See para 40 The geofence around the consignee may be detected when the truck approaches the destination. ) Examiner interprets the consignee location of Koppinger to mean a consumer location. See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1. 
Regarding claims 8 and 15 see relevant rejection of claim 1. See also, paragraphs 6,7, 31, 59, 122, Fig 8. of Han disclosing processors and computer readable media and computer readable instructions. 
Regarding claims 9 and 16 see relevant rejection of claim 2. 
Regarding claims 10 and 17 see relevant rejection of claim 3.
Regarding claims 13 and 20 see relevant rejection of claim 6. 
Regarding claim 14 see relevant rejection of claim 7. 
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han and Koppinger further in view of  US Patent Publication 20180315112 (Smith) further in view of 20160328781 (Patel-Zellinger).  
Claim 4
The combination of Han and Koppinger teaches the limitations of claim 2. Koppinger also teaches when a time duration within the geographical boundary exceeds threshold (detection of an issue based on loading time taking too long), transmitting by the tracking computer system an issue notification to the fleet user device. (Para 193). The combination does not teach explicitly teach, but Smith teaches:  
Transmitting by the tracking computer system an issue notification to the fleet user device associated with resolving the delivery issue. (Paragraph 62 If the estimated completion time for collecting the order is after an expected completion time for the order, method can optionally comprise an activity of automatically sending a notification to the delivery driver that collection of the order is behind ; See also paragraph 60.
One of ordinary skill in the art would have recognized that applying the known technique of transmitting an electronic communication (such as an issue notification associated with resolving a delivery issue) to the fleet user device of Smith to the arrival updating system of the combination of Han and Koppinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic communication transmission techniques  into similar systems. Furthermore one of ordinary skill in the art would have recognized that applying the electronic communication of an issue notification associated with resolving a delivery issue technique of Smith improves the system of Han and Koppinger by proactively rectifying the delivery/pickup situation involving sensed adverse delivery/pickup condition and quickly resolve such issues. 
The combination of Han, Koppinger and Smith does not teach; however Patel-Zellinger teaches: determining a status identifier associated with a delivery issue. ( See paragraph 29 – teaching that two categories may be established for at-risk orders and their associated shipments: a Red order and a yellow order. Red orders may include those orders or shipment which are determined to late for a targeted delivery date. Yellow flagged orders may include those orders or shipments which are at some risk of being late for the targeted delivery… See also paragraphs 73, 35, 36, 38, 39, 40 and Fig. 2)
One of ordinary skill in the art would have recognized that applying the known technique of determining a status identifier and updating a status of Patel-Zellinger to the courier management and time of arrival updating system of the combination of Han and Koppinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such status determination and status updating techniques into similar systems. See paragraph 18 of Patel-Zellinger stating that “the described 
Claim 5
The combination of Han, Koppinger, Smith, and Patel-Zellinger teach all of the limitations of claim 4.  Patel-Zellinger also teaches updating by the tracking computer system the status identifier associated with the transportation of the item associated with the delivery issue in a ticketing system. (See paragraphs 40 discussing a processing flowchart which includes steps for preparation of a substitute shipment for delayed orders (RED status orders) and paragraph 41 which teaches that preparation of a substitute shipment for delayed (RED status) orders may be accompanied by data processing operations to update the delivery status of the order and shipment.) See relevant statement of rejection and rationale to combine Patel-Zellinger with the combination of Han, Koppinger and Smith of claim 4. 
Regarding claims 11 and 18 see relevant rejection of claim 4. 
Regarding claims 12 and 19 see relevant rejection of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140171013-A1 to Varoglu teaches a monitoring system which detects when vehicles enter or exit geofences and sends notifications to another user.  US-10885479-B1 to Reiss .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMMETT K. WALSH/Examiner, Art Unit 3628